Owen, J.
{dissenting). The decision of the court holds sec. 62.075, Stats., void, as being special or class legislation. Whatever infirmities there may be in this legislation, I cannot agree that it is offensive to the equal protection clauses of the federal and state constitutions.
The court views the law as one merely dealing with agricultural lands located in cities, and that the special privilege extended to such lands located within cities of the fourth class results in a denial of the equal protection of the law to similar lands located in cities of all other classes. I regard the law as one germane to the purposes of city government and one affecting the charters of cities of the fourth class. As the legislation of this state has classified cities according to population, the propriety of which classification has been recognized for more than forty years, I think that that fact alone settles the validity of this legislation. If this statute deals with a subject germane to the purposes of city government, it need not affect all cities alike. It is sufficient to satisfy the requirements of the equal protection clauses of our constitution if it applies to all within the class. Whether the legislation may permit the withdrawal of agricultural lands from cities of the fourth class while denying it to cities of all other classes, depends upon whether it relates to a question germane to city government.
Granting the propriety of the classification, each class of cities stands distinct and separate, and legislation with reference to one is not to be condemned, or even tested, with reference to the question of whether such legislation applies to cities of any other class. This statement of course is to be restricted to legislation dealing with matters germane to city government. The fundamental necessity of a city is that it have a charter. That is its organic law. One of the first requirements of the charter is that the territory which shall be included within the city be specified. The extent and character of the territory which may be subjected to the *428burdens of city government is a matter of legislative discretion. The boundaries of a city are therefore an essential and fundamental part of every city charter. This has been twice determined by this court. Smith v. Sherry, 50 Wis. 210, 6 N. W. 561; State ex rel. Shawano v. Engel, 171 Wis. 299, 177 N. W. 33. As in the first instance the legislature may determine the extent to which agricultural lands may be included within the boundaries of any class of cities as a part of their charters, so it may determine how such agricultural lands may be detached from said cities when time has demonstrated that they are not in any sense the beneficiaries of city government, and that their retention within city limits imposes upon them an unjust burden for the support of city government. Because this is a matter germane to the city charter, the legislature may prescribe one regulation for cities of one class and an entirely different regulation for cities of any other class. It is not limited in its special treatment to those matters or features of city government with reference to which the propriety of special treatment is apparent. The power of special treatment extends to every feature of the city charter and to every subject germane to the purposes of city government, even though it be difficult to see any distinction justifying different treatment of special subjects.
While in a narrow view this law deals with agricultural lands included within cities of the fourth class, in a broader sense it deals with the charters of such cities. It provides for a change of the boundaries. It provides for the detachment of lands from such cities which should not be burdened with the expense of maintaining the government of such cities. Because such cities constitute a legitimate class, no law germane to the charters of such cities or the government thereof can be condemned as special legislation because it does not apply to cities of all other classes. It deals equally and justly with all similar situations in cities of the fourth class. Upon well recognized principles re*429ferred to in the majority opinion, the law is not to be condemned because it does not apply to like situations existing in cities of other classes. While I think it would not be difficult to sustain this law so far as this attack upon it is concerned upon other considerations, the reasons already stated seem to me to be so conclusive that I shall not indulge in further discussion.
I am authorized to state that Mr. Justice Fritz and Mr. Justice Wickhem concur in the foregoing dissent.
A motion for a rehearing was denied, with $25 costs, on October 13, 1931.